DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-10, and 12-20 are pending.
Claims 1, 7, and 17 have been amended.
This action is Final.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. Applicant appears to argue on page 6 that the amended independent claims require a first wear threshold and a second wear threshold different than the first threshold, and that Plank’s two thresholds are not both wear thresholds as required by the claims because Plank’s second threshold is based on an error rate. Examiner respectfully disagrees.
Although Plank does indeed teach at least two thresholds where one threshold is based on wear score and a second threshold is based on an error rate, Examiner contends that the error rate is indicative of the wear and is thus also a wear threshold. Specifically, Plank states that usage information or usage metric is indicative of the past wear on cores and indicative of the remaining useful life of the core, and that usage information/usage metric includes core operation time, error rates, and other metrics that are considered to have an objective effect on the estimated remaining useful life of the processor cores [0010-0011, 0040, and 0045]. Plank states that a core may be considered to be exhausted (e.g. having too much wear) if error rates associated with 
For the reason described above, the U.S.C. 103(a) rejection is maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2009/0235099, and further in view of Penzes et al. (hereinafter as Penzes) USPAT 9,407,272, Plank et al. (hereinafter as Plank)1 PGPUB 2014/0359350, and Weissmann et al. (hereinafter as Weissmann 275) PGPUB 2016/0147275.
As per claim 1, Branover teaches a processor [FIG. 2 processor 202] comprising: 
a plurality of cores including a first core and a second core [FIG. 2 core0 (first core) 702 and core1 704 (second core)]; 
[0041: power action request register; 0042: power action acknowledge register; and 0045: (both registers may be located in controller 718 and thus core status storage location refers to the location in the controller where the two registers are kept); registers store power state information of cores such as core0 702], the core status information to include a first core state to be used by a software scheduler [0011: request may originate from OS (scheduler) and 0025: (OS needs to use a core (such as core 0) in the C6 state)], the first core state to be one of a plurality of core state values including an online value, a requesting-to-go-offline value, an offline value, and a requesting-to-go-online value [0040-0041: (controller receives a request from an OS for a core (such as core 0) to transition to a C-state, and the controller provides the request/indication of entry into a zero-power state (requesting-to-go-offline value) by updating a power action request register); 0041-0042: (microcode is invoked and power action acknowledge register is updated to confirm entry into the C-6 zero-power state (offline value))];
change the first core state from the online value to the requesting-to-go-offline value [0011: (request to transition processor core (such as core 0) to a low power state), 0026 and 0041-0042: (request a controller to transition core from C-x state to a C6 zero power state)],
and to change the first core state from the offline value to the requesting-to-go-online value [0016: (request to have voltage and clock restored to processor core (such as core 0) making the core operational again) and 0043-0044: (receive interrupt request to transition core to an operating state)];
wherein an interrupt is to be generated to signal first core state change [0041: after updating the register, the controller may assert an interrupt signal].

	Branover does not explicitly teach a core tracker to track wear of the first core, to track wear of the second core, to change the first core state from the online value to the requesting-to-go-offline value in response to determining that wear of the first core has reached a first predetermined wear threshold, and to change the first core state from the offline value to the requesting-to-go-offline value in response to determining that wear of the second core has reached a second predetermined wear threshold different than the first predetermined wear threshold, and wherein an interrupt is to be generated to signal first core state change to the software scheduler. Although Branover describes providing an interrupt to microcode upon writing to a power action register, Branover does not explicitly mention providing an interrupt back to the software scheduler/OS. Branover also does not explicitly describe the cause for transitioning a core to a lower power state is based on core wear or that the cause for activating a core is due to another core’s wear.
	Penzes teaches a multicore processor in which cores can be individually placed in different power states, including no power. Penzes is therefore similar to Branover in that individual cores can be turned off. Penzes further teaches a core tracker to track [FIG. 2 and claim 1: (PMU tracks aging of cores, such as core 106a)], to track wear of the second core [FIG. 2 and claim 1: (PMU tracks aging of cores, such as core 106b)], to change the first core state from the online value to the requesting-to-go-offline value in response to determining that wear of the first core has reached a predetermined wear threshold [claim 1: (determine whether the difference in aging between a first core and a second core has exceeded a predetermined threshold, and if the first core is aged more, reassign an instruction (request-to-go-offline) from the first core), FIG. 9 and col. 10 lines 24-40: (based on the determination in difference in aging and that core 106a has aged the most, place core 106a into a low power state)], and to change the first core state from the offline value to the requesting-to-go-offline value in response to determining that wear of the second core has reached the predetermined wear threshold [claim 2: (determine whether the difference in aging between a second core and a first core has exceeded a predetermined threshold, and if the second core is aged more, reassign an instruction (request-to-go-online) to the first core), and col 5 lines 19-26: (cores may be made active as needed based on aging)]. In other words, Penzes determines if the difference in aging between a first core and a second core is greater than a predetermined threshold, and if so, the state of the more aged first core is changed from an online state to a requesting-to-go-offline state in which operations are performed to switch over to the less aged second core. Furthermore, if the second core eventually becomes more aged than the first core by the predetermined threshold, a request to reassign an instruction is made and the first core is made active while the second core is placed into a lower power mode.

	It would be obvious to one of ordinary skill in the art to use Penzes’ teachings of monitoring core aging differences to determine when to switch a core in Branover to a low power C6 state and when to switch the core out of the low power C6 state. One of ordinary skill in the art would be motivated to switch a core from a normal power state to a requesting to go offline state based on aging as suggested by Penzes to evenly distribute the wear on all cores of the processors and thereby extend the life of the processor. One of ordinary skill in the art would also be motivated to switch the core from the offline state to a requesting to go online stage based on aging of a second core to also distribute wear and prevent failure of the second core.
	Branover and Penzes do not explicitly teach a second predetermined wear threshold different than the first predetermined wear threshold. Branover and Penzes only describes one type of threshold (an aging difference threshold) for switching between cores, and do not describe another type of age related threshold that would cause switching cores.
	Plank teaches a multicore processor in which cores can be selectively activated or deactivated based on aging. Plank is therefore similar to Branover and Penzes because they pertain to activating or deactivating individual cores based on age. Plank [0010-0011, 0038, 0040, and 0045: (a core may be considered to be exhausted (e.g. having too much wear) if error rates associated with the core exceed a particular threshold (second wear threshold) over a particular period of time; this is a different threshold than the threshold associated with wear score)]. Plank teaches a first threshold that is based on wear score (which is similar to that of Branover and Penzes), and then a second threshold that is based on error rate. Plank teaches multiple thresholds that each cause selective activation and deactivation of cores.
	The combination of Plank with Branover and Penzes yields causing core 1 to reassign an instruction (request-to-go-offline) and enter a low power state when core 1 is aged more than core 2 by a first threshold amount, and then reassigning another instruction (request-to-go-online) and re-activating core 1 when the error rate of core 2 is greater than a second threshold amount, where the error rate is indicative of the aging of core 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Plank’s teachings of using multiple types of age related thresholds to perform core switching in Branover and Penzes. One of ordinary skill in the art would have been motivated to provided various types of age related thresholds that can cause a switch between cores in Branover and Penzes because it allows for various metrics to determine if a core is exhausted and should be switched out, instead of only relying on one metric such as runtime, thereby improving aging detection and improving reliability.

	Weissmann 275 teaches the use of an MSR to change power states of a one or more cores. Weissmann 275 is thus similar to 	Branover, Penzes, and Plank because they teach the change of power states through the use of a register. Weissmann 275 further teaches wherein an interrupt is to be generated to signal the core state change to the software scheduler [0123: MSR interrupt-based communication to the OS may occur to inform the OS of the update]. Weissmann 275 thus teaches informing the OS of whether a change in power state occurs.
	 The combination of Branover, Penzes, Plank, and Weissmann 275 thus yields an OS requesting a controller for a core to enter a C-state due to wear, the controller writing the request to a power action register to trigger microcode operations, the microcode writing to a power acknowledge register to allow transition to the C-state, and generating an interrupt due to the write in the power acknowledge register to inform the OS that the requested C-state change is granted.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Weissmann 275’s teachings of providing an interrupt to the OS when the power acknowledge register/MSR is written to in Branover, Penzes, and Plank. One of ordinary skill in the art would have been motivated to provide in Branover, Penzes, and Plank, the interrupt to the OS when the acknowledge 
waiting or performing additional actions to verify the state change.
As per claim 2, Branover, Penzes, Plank, and Weissmann 275 teach the processor of claim 1, wherein the core tracker includes a state machine [Penzes FIG. 3 and FIG. 9]. 
As per claim 3, Branover, Penzes, Plank, and Weissmann 275 teach the processor of claim 1, wherein the core status storage location includes at least one core status field per core in which to store a state value per core [Branover 0014: (send out requests to gate corresponding processor cores; since the cores to be gated can be specified, it is reasonable for there to be corresponding fields in the power action register for corresponding cores)]. 
As per claim 4, Branover, Penzes, Plank, and Weissmann 275 teach the processor of claim 3, wherein each core status field is to be loaded from a nonvolatile memory during a boot process [Branover 0034-0035]. 
As per claim 5, Branover, Penzes, Plank, and Weissmann 275 teach the processor of claim 1, wherein the software scheduler is to change the core state from the requesting-to-go-offline value to the offline value [Branover 0042: (update power acknowledge register to indicate operations have been performed and core will reside in C-6 state)]. 

Claim 17 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Branover, Penzes, Plank, and Weissmann 275 further teaches a system memory in which to store a software scheduler [Branover 0010 and 0013: (memory is described and memory is needed to store OS which performs software scheduling)]; the core status information to include a first core state to be used by the software scheduler [Branover 0025 and 0040: (OS uses a core to communicate power transition of core)]. 
Claim 20 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Claims 7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2009/0235099, and further in view of Penzes et al. (hereinafter as Penzes) USPAT 9,407,272 and Plank et al. (hereinafter as Plank) PGPUB 2014/0359350.
As per claim 7, Branover teaches a method comprising: 
changing a value in a core status storage location [0041: power action request register; 0042: power action acknowledge register; 0045: (both registers may be located in controller 718 and thus core status storage location refers to the location in the controller where the two registers are kept); 0010: processor comprises controller] in the processor [FIG. 2 processor 202 having cores] from online to requesting-to-go-offline [0011-0013 and 0041: (controller provides a request/indication of entry into a zero-power state (requesting-to-go-offline value) by updating a power action request register); 0041-0042: (microcode is invoked and power action acknowledge register is updated to confirm entry into the C-6 zero-power state (offline value))]; and
changing the value in the core status storage location in the processor from offline to requesting-to-go-online [0016 and 0043: (request to reactivate a core)].

	Branover does not explicitly teach tracking a usage measurement of a first core of a processor; tracking the wear measurement of a second core of the processor; in response to the wear measurement of the first core reaching a first wear threshold, changing the value; and in response to the wear measurement of the second core reaching a second wear threshold different than the first wear threshold, changing the value. Branover describes transitioning power states based on predictions but does not explicitly describe the cause for transitioning to a lower power state is based on predicted core wear.
	Penzes teaches a multicore processor in which cores can be individually placed in different power states, including no power. Penzes is therefore similar to Branover in that individual cores can be turned off. Penzes further teaches further teaches tracking a usage measurement of a first core of a processor [claim 1: (PMU tracks aging of cores)] and in response to the usage measurement reaching a wear threshold, changing the value [claim 1: (determine whether the difference in aging between a first core and a second core has exceeded a predetermined threshold, and as a result, reassign an instruction), FIG. 9 and col. 10 lines 24-40: (based on the determination in difference in aging, place a core in the inactive/no power state)];  and in response to the wear measurement of the second core reaching a wear threshold, changing the value [claim 2: (determine whether the difference in aging between a second core and a first core has exceeded a predetermined threshold, and if the second core is aged more, reassign an instruction (request-to-go-online) to the first core), and col 5 lines 19-26: (cores may be made active as needed based on aging)]. In other words, Penzes determines if the difference in aging between two cores is greater than a predetermined threshold, and if so, the state of the more aged core is changed from an online state to a requesting-to-go-offline state in which operations are performed to switch over to the less aged core. Meanwhile, less aged cores are activated and are used to handle the workload of the more aged cores.
	It would be obvious to one of ordinary skill in the art to use Penzes’ teachings of monitoring core aging differences to determine when to switch a core in Branover to a low power C6 state and when to switch the core out of the low power C6 state. One of ordinary skill in the art would be motivated to switch a core from a normal power state to a requesting to go offline state based on aging as suggested by Penzes to evenly distribute the wear on all cores of the processors and thereby extend the life of the processor. One of ordinary skill in the art would also be motivated to switch the core from the offline state to a requesting to go online stage based on aging of a second core to also distribute wear and prevent failure of the processor due to failure of the second core.

	Plank teaches a multicore processor in which cores can be selectively activated or deactivated based on aging. Plank is therefore similar to Branover and Penzes because they pertain to activating or deactivating individual cores based on age. Plank further teaches a second wear threshold different than the first wear threshold [0010-0011, 0038, 0040, and 0045: (a core may be considered to be exhausted (e.g. having too much wear) if error rates associated with the core exceed a particular threshold (second wear threshold) over a particular period of time; this is a different threshold than the threshold associated with wear score)]. Plank teaches a first threshold that is based on wear score (which is similar to that of Branover and Penzes), and then a second threshold that is based on error rate. Plank teaches multiple thresholds that each cause selective activation and deactivation of cores.
	The combination of Plank with Branover and Penzes yields causing core 1 to reassign an instruction (request-to-go-offline) and enter a low power state when core 1 is aged more than core 2 by a first threshold amount, and then reassigning another instruction (request-to-go-online) and activating core 1 when the error rate of core 2 is greater than a second threshold amount, where the error rate is indicative of the aging of core 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Plank’s teachings of using multiple types of 

As per claim 15, Branover, Penzes, and Plank teach the method of claim 7, further comprising storing additional core usage data in the core status storage location in the processor [Branover 0039 and 0041: predictors]. 
As per claim 16, Branover, Penzes, and Plank teach the method of claim 15, further comprising: reading, by the software scheduler, the additional core usage data from the core status storage location; and using, by the software scheduler, the additional core usage data to make a scheduling decision [Branover 0039 and 0041: (predictors are used to determine predictions on workload and to manage cores and core workloads)]. 


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2009/0235099 in view of Penzes et al. (hereinafter as Penzes) USPAT 9,407,272 and Plank et al. (hereinafter as Plank) PGPUB 2014/0359350, and further in view of Kozaczuk) PGPUB 2013/0254569.
As per claim 8, Branover, Penzes, and Plank teach the method of claim 7.

Kozaczuk teaches a method for setting individual voltages for each core in a multicore processor. Kozaczuk is therefore similar to Branover, Penzes, and Plank because they provide individual power control of each core. Kozaczuk further teaches reading, by a software scheduler, the value from the core status storage location [claim 5: register read by an OS]; and assigning, by a software scheduler, a first thread to the first core while the value is online [claim 10: schedule threads on a processor core that consumes less power (based on information from register)]. Kozaczuk thus teaches reading a register to determine a status of a core and then scheduling threads to the core based on the status.
It would be obvious to one of ordinary skill in the art to use Kozaczuk’s teachings of scheduling a thread to a core based on power status of a core in Branover, Penzes, and Plank. One of ordinary skill in the art would be motivated to evaluate the power action registers of Branover, Penzes, and Plank before determining to schedule a thread because the OS can quickly determine the status of cores and determine which cores are in an active power state, and thus which cores can be assigned threads to execute, which would thereby allow the OS to make faster scheduling decisions and save time. 
As per claim 9, Branover, Penzes, Plank, and Kozaczuk teach the method of claim 8, further comprising changing, by the software schedule, the value from requesting-to-go-offline to offline [Branover 0026, 0040, and 0042: (as a result of the OS 
As per claim 10, Branover, Penzes, Plank, and Kozaczuk teach the method of claim 9.
Branover, Penzes, Plank, and Kozaczuk do not explicitly teach further comprising assigning, by the software scheduler, a second thread to a second core instead of the first core while the value is offline. 
However, it is obvious to one of ordinary skill in the art that if a decision was made to turn off a core upon a request, all subsequent workloads would be scheduled on the remaining active cores when the first core is taken offline, in order to complete the workload, until an active cores become more aged than the first core that was taken offline or until an active core has an error rate that surpasses a threshold.


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2009/0235099 in view of Penzes et al. (hereinafter as Penzes) USPAT 9,407,272 and Plank et al. (hereinafter as Plank) PGPUB 2014/0359350, and further in view of Kato PGPUB 2015/0205619.
As per claim 12, Branover, Penzes, and Plank teach the method of claim 7.
Branover, Penzes, and Plank do not teach further comprising copying the value from the core status storage location in the processor to a nonvolatile memory. 
Kato teaches a multicore system in which a number of cores are controlled to be on or off [0043] and also stopping of a process scheduler when cores are to be turned 
It would be obvious to one of ordinary skill in the art to use Kato’s teachings of hibernation in Branover, Penzes, and Plank’s processing system. One of ordinary skill in the art would be motivated to implement hibernation and the saving of processor register states to nonvolatile memory in Branover, Penzes, and Plank because it reduces power consumption when the processing apparatus is in a standby state [Kato 0004], and protects the content and state of the system when the processing apparatus is to be used again.
As per claim 13, Branover, Penzes, Plank, and Kato teach the method of claim 12, further comprising resetting the processor [Kato 0024: information processing apparatus is powered off; information processing apparatus is powered on next time or Branover 0034: resetting the processor core’s internal state]. 
As per claim 14, Branover, Penzes, Plank, and Kato teach the method of claim 13, further comprising copying the value from the nonvolatile memory back to the core status storage location in connection with resetting the processor [Kato 0028, 0035, and claim 1: (restores the memory state of CPU registers upon re-booting of the computer)]. 


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter as Branover) PGPUB 2009/0235099 in view of Penzes et al. (hereinafter as Penzes) USPAT 9,407,272, Plank et al. (hereinafter as Plank) PGPUB 2014/0359350, and Weissmann et al. (hereinafter as Weissmann 275) PGPUB 2016/0147275, and further in view of Kato PGPUB 2015/0205619.
As per claim 18, Branover, Penzes, Plank, and Weissmann 275 teach the method of claim 17.
Branover, Penzes, Plank, and Weissmann 275 do not teach further comprising a nonvolatile memory to which to copy the core status information from the core status storage location. 
Kato teaches a multicore system in which a number of cores are controlled to be on or off [0043] and also stopping of a process scheduler when cores are to be turned off [0031]. Kato is thus similar to Branover, Penzes, Plank, and Weissmann 275. Kato further a nonvolatile memory to which to copy the core status information from the core status storage location [0026 and 0028: (registers of CPU) and 0031: (saves data indicating the memory states of the registers in the memory 103)]. Kato saves the states of all registers when the system enters a hibernation mode.
It would be obvious to one of ordinary skill in the art to use Kato’s teachings of hibernation in Branover, Penzes, Plank, and Weissmann 275’s processing system. One of ordinary skill in the art would be motivated to implement hibernation and the saving of processor register states to nonvolatile memory in Branover, Penzes, Plank, and Weissmann 275 because it reduces power consumption when the processing apparatus 
As per claim 19, Branover, Penzes, Plank, Weissmann 275, and Kato teach the method of claim 18, wherein the core status information is to be copied from the nonvolatile memory to the core status storage location in connection with a boot process [Kato 0028, 0035, and claim 1: (restores the memory state of CPU registers upon re-booting of the computer)]. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously cited prior art in Office Action mailed on 12/07/2020.